t c no united_states tax_court brian and tina nicklaus petitioners v commissioner of internal revenue respondent docket no 4221-00l filed date held sec_301_6203-1 proced admin regs does not require that one of respondent’s assessment officers sign and date form_4340 certificate of as- sessments and payments in order to have a valid as- sessment of a taxpayer’s liability held further forms that respondent pre- pared with respect to petitioners’ respective tax_liabilities for taxable years through indi- cate that respondent properly assessed those liabili- ties held further respondent did not abuse respon- dent’s discretion in determining to proceed with col- lection of petitioners’ respective tax_liabilities for taxable years through brian and tina nicklaus pro sese kenneth p dale for respondent opinion chiechi judge the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice of determina- tion background the record establishes and or the parties do not dispute the following at the time the petition in this case was filed petition- ers’ mailing address was in stevenson washington on date petitioners filed their federal_income_tax return return for and on date petitioners filed their return for on date pursuant to sec_6020 b respondent prepared substitute returns for petitioners’ taxable years and respec- tively on date respondent issued a notice of defi- ciency notice with respect to each of petitioners’ taxable years through petitioners did not petition the court in order to dispute respondent’s determinations in those notices 1all section references are to the internal_revenue_code in effect at all relevant times on date respondent made the following assess- ments on form 23c assessment certificate--summary record of assessments form 23c per default of day letter of petitioners’ tax_liability for each of their taxable years and and sent a so-called notice of balance due to petition- ers with respect to each of those years and on date respondent made the following assessments on form 23c per default of day letter of petitioners’ tax_liability for each of their taxable years and and sent a notice of balance due with respect to each of those years deficiency late filing penalty_accuracy-related penalty estimated_tax penalty interest on deficiency dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- -- -- -- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure at a time not disclosed by the record prior to date petitioners received notice from respondent that respondent intended to issue a notice_of_levy with respect to their taxable years through on date respondent issued a notice_of_levy with respect to those taxable years to each of the following banks first independent bank in vancouver 2the record does not contain form 23c assessment certificate--summary record of assessments that the commissioner of internal revenue uses to assess the tax_liabilities of taxpay- ers however we have obtained and take judicial_notice of that form washington and first national bank in libby montana on date respondent filed notices of federal_tax_lien with respect to petitioners’ taxable years through date notices of federal_tax_lien and notified peti- tioners of their right to an appeals_office hearing petitioners requested such a hearing in their request for an appeals_office hearing petitioners did not refer to the notices of intent to levy with respect to their taxable years through that they had received from respondent sometime prior to date or to the notices of levy with respect to those years that respondent issued to two banks on that date at the appeals_office hearing regarding the date notices of federal_tax_lien respondent’s appeals officer did not raise any questions regarding those notices of intent to levy or those notices of levy sec_6330 which generally provides that the secretary may not proceed with the collection_of_taxes by way of levy until the taxpayer has been given notice and an opportunity for administra- tive review of the matter in the form of an appeals_office hearing was enacted as part of the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_685 sec_6330 is effective with respect to collection actions initiated more than days after date ie after date see rra sec_3401 112_stat_750 sec_6330 did not require respondent to offer petitioners an opportunity for an appeals_office hearing regarding the levy with respect to petitioners’ taxable years through referred to above that is because it was prior to the effective date of sec_6330 that respondent notified petitioners of respondent’s intent to levy with respect to their taxable years through and issued notices of levy to two banks with respect to those years during the consideration by the appeals_office of petition- ers’ objection to the date notices of federal_tax_lien the appeals_office sent petitioners form_4340 certificate of assessments and payments form with respect to each of their taxable years through form_4340 for each of the years and showed inter alia that on date respondent had assessed on form 23c petitioners’ tax_liability for each such year form_4340 for each of the years and showed inter alia that on date respondent had assessed on form 23c petitioners’ tax_liability for each such year after the appeals_office hearing was held regarding the date notices of federal_tax_lien the appeals_office issued a notice_of_determination to petitioners on date that notice_of_determination stated in pertinent part as follows all provisions of sec_6330 and sec_6320 have been met the secretary has provided sufficient verification that the requirements of applicable law or administrative procedures have been met your request for a collection_due_process_hearing was submitted under sec_6320 to have the notice_of_federal_tax_lien rescinded in your request for a hearing you alleged that you do not agree with the notices or the amounts stated on these notices and that you have not had an opportunity to be heard and to present your facts to prove the notices incorrect you state that there is not an assessment form 23c in the record and that the liens were filed without the mandated lawful pro- cess of the internal_revenue_code you also state that you have not been sent an official notice_of_deficiency and that the notices of deficiency you received were not signed and therefore are in- valid you had an opportunity to respond to the notices and be heard during the audit process additionally the notices provided you the oppor- tunity to proceed to tax_court if you disagreed with the proposed liabilities you have been provided a certified transcript of your accounts certifying the assessments the notices of fed- eral tax_lien were filed in accordance with the internal_revenue_code the notices of deficiency were issued properly to you in accordance with the internal_revenue_code the courts have found that there is no internal_revenue_code requirement that the notice_of_deficiency be signed it is appeals decision that the notices of federal_tax_lien were properly recorded and that the recordation of the liens balances the need for efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection action be no more intrusive than necessary summary of determination it is appeals decision that the notices of federal_tax_lien were properly recorded discussion on brief petitioners state the petitioners in the case at bar are only going to challenge in this brief the mandated requirements of the certificates of assessments and payments ie forms that the appeals_office sent them with respect to their taxable years through 4on brief petitioners advance none of the other arguments and contentions that petitioners asserted prior to the filing of their brief in this case we conclude that petitioners have abandoned those other arguments and contentions see 91_tc_524 ndollar_figure even if we had not continued where as is the case here the validity of the underlying tax_liability is not properly at issue the court will review the administrative determination of the commissioner of internal revenue for abuse_of_discretion 114_tc_604 114_tc_176 petitioners state on brief and we agree that in order for the date notices of federal_tax_lien to be valid and enforceable the assessments that respondent made of petitioners’ respective tax_liabilities for their taxable years through must have been valid petitioners argue that respondent’s assessments of those liabilities were procedurally defective and therefore not valid that is because according to petitioners one of respondent’s assessment officers did not sign and date forms that respondent prepared with respect to petitioners’ taxable years through respectively as required by sec_301_6203-1 proced admin regs on the record before us we reject petitioners’ position sec_301_6203-1 proced admin regs does not require that one of respondent’s assessment officers sign and date form_4340 in order to have a valid assessment of a taxpayer’s liability although those regulations do require an assessment to be made continued concluded that petitioners abandoned the arguments and conten- tions which they advanced prior to the time that they filed their brief in this case on the record before us we reject those other arguments and contentions by an assessment officer signing the summary record of assess- ment sec_301_6203-1 proced admin regs the summary record of assessments that respondent uses to comply with that regulation is form 23c assessment certificate--summary record of assessments and not form_4340 certificate of assessments and payments the courts have generally held that form_4340 provides at least presumptive evidence that a tax has been validly assessed under sec_6203 115_tc_35 citing inter alia 10_f3d_1440 9th cir 8_f3d_1169 7th cir 990_f2d_451 9th cir we conclude that forms that respondent prepared with respect to petitioners’ respective tax_liabilities for taxable years through establish that respondent properly assessed those liabilities6 and that those liabilities remain unpaid petition 5petitioners rely on 384_f2d_863 5th cir to support their position that in order for there to be valid assessments of their respective tax_liabilities for petitioners’ taxable years through one of respon- dent’s assessment officers was required to sign and date forms that respondent prepared with respect to those years petitioners’ reliance on brafman is misplaced brafman involved form 23c assessment certificate--summary record of assessments it did not involve form_4340 certificate of assessments and payments 6forms in question show that on aug and respectively respondent assessed on form sec_23c petitioners’ respective tax_liabilities for taxable years and continued ers have not shown any irregularity in respondent’s assessment procedures that raises a question about the validity of respon- dent’s assessments of those tax_liabilities on the record before us we find that respondent did not abuse respondent’s discretion in determining to proceed with collection of petitioners’ respective tax_liabilities for taxable years through we have considered all of petitioners’ contentions and arguments on brief that are not discussed herein with respect to their position that respondent’s assessments of their respective tax_liabilities for taxable years through are invalid because one of respondent’s assessment officers did not sign and date forms that respondent prepared with respect to those years and we find them to be irrelevant and or without merit continued and for taxable years and petitioners have not shown or even alleged that one of respondent’s assessment officers did not sign and date those form sec_23c 7we shall address one matter that while not altogether clear petitioners may be arguing on brief petitioners may be taking the position on brief that the date notices of federal_tax_lien are invalid and unenforceable because they did not receive certain documentation to which they are entitled under sec_6203 that section states that a taxpayer is entitled to a copy of the record of the assessment the regulations under sec_6203 provide if the taxpayer requests a copy of the record of as- sessment he shall be furnished a copy of the pertinent parts of the assessment which set forth the name of the taxpayer the date of assessment the character of the continued to reflect the foregoing decision will be entered for respondent continued liability assessed the taxable_period if applicable and the amounts assessed sec_301_6203-1 proced admin regs the court_of_appeals for the ninth circuit to which an appeal in this case would normally lie has held that respondent’s provid- ing a taxpayer with a copy of form_4340 satisfies the require- ments of sec_6203 and the regulations thereunder quoted above 3_f3d_1297 9th cir petitioners admitted through petitioner brian nicklaus’ testimony that they received forms that respondent prepared with respect to their taxable years through we conclude that petitioners received the documentation to which they are entitled under sec_6203 and sec_301_6203-1 proced admin regs
